Case 1:19-cr-00098-BAH Document 25 Filed 05/01/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO. 19-CR-00098(BAH)
V.
ANTHONY LAMONS,
Defendant.
STATEMENT OF OFFENSE

 

A. ELEMENTS OF OFFENSE

The parties in this case, the United States of America and the defendant, ANTHONY
LAMONS, stipulate and agree that the following constitute the elements of the offense of Escape
from Custody, in violation of 18 U.S.C. Section 751(a), that occurred on or about March 7, 2019,
within the District of Columbia:

Escape from Custody

The essential elements of the offense of escape from custody are:

I. That the defendant was in the custody of, or confined at the direction of, the
Attorney General;

2. That such custody was due to being convicted of an offense; and

3. That the defendant knowingly and intentionally left and failed to return to such
custody, and without authorization to do so.

A violation of 18 U.S.C. Section 751(a) carries a maximum sentence of five years of
imprisonment; a fine of $250,000 or twice the pecuniary gain or loss of the offense, pursuant to
18 U.S.C. § 3571(b)(3); a term of supervised release of not more than three years, pursuant to 18

U.S.C. § 3583(b)(2); and an obligation to pay any applicable interest or penalties on fines and

Page 1 of 4
Case 1:19-cr-00098-BAH Document 25 Filed 05/01/19 Page 2 of 4

restitution not timely made. In addition, a special assessment of $100 per felony conviction is
payable to the Clerk of the United States District Court for the District of Columbia.

B. FACTS

This proffer of evidence is not intended to constitute a complete statement of all facts
known by the government or the defendant, but is instead a statement of facts intended to
provide the necessary factual predicate for the guilty plea in this case. The limited purpose of
this proffer is to demonstrate that there exists a sufficient legal basis for entry of the defendant's
plea of guilty. The United States and the defendant, ANTHONY LAMONS, agree and stipulate
as follows:

Ml. Pursuant to his conviction for Attempted Burglary in 2014-CF3-012888, in the
Superior Court for the District of Columbia, in December 2010, the defendant was sentenced to
16 months of incarceration, all but 6 months suspended, and placed on probation for 3 years.
Subsequently, the defendant’s probation was revoked, and he was re-sentenced to a term of
incarceration to be followed by 3 years of supervised release. Ultimately, the defendant’s
supervised release was revoked and he was re-committed to the custody of the Bureau of Prisons
at the direction of the Attorney General.

2. On or about March 7, 2019, and at the continued direction of the Attorney
General and the Bureau of Prisons, the defendant was directed to report to the custody of the
Hope Village Residential Re-Entry Center in the 2800 block of Langston Place, SE, Washington,
D.C. He was required to appear at the facility on March 7, 2019, by 6:45 p.m.

2. The defendant failed to appear at the facility on March 7, 2019, or thereafter, and

that failure was knowing and intentional. The defendant was re-arrested on March 12, 2019.

Page 2 of 4
Case 1:19-cr-00098-BAH Document 25 Filed 05/01/19 Page 3 of 4

Respectfully submitted,

JESSIE K. LIU
United States Attorney

D.C. Bar No. 472845 |
STEPHEN J. See
Assistant United States Attorney
D.C. Bar No. 445410

555 4th Street, NW, Room 4217
Washington, DC 20530

(202) 252-7237; fax: 202-616-2296
Stephen.Gripkey(@usdoij.gov

Page 3 of 4
Case 1:19-cr-00098-BAH Document 25 Filed 05/01/19 Page 4 of 4

DEFENDANT'S ACKNOWLEDGMENT

I have read this factual proffer and have discussed it with my attorney, A.J. Kramer, FPD.
I fully understand this factual proffer. I agree and acknowledge by my signature that this proffer
of facts is true and accurate. I do this voluntarily and of my own free will, intending to be legally
bound. No threats have been made to me nor am I under the influence of anything that could
impede my ability to understand this factual proffer fully.

pare///10 Wah nt A

 

Anthony ns
Defend

ATTORNEY'S ACKNOWLEDGMENT

I have read this factual proffer, and have reviewed it with my client fully. I concur in my
client’s desire to adopt this factual proffer as true and accurate.

Date: <<. t.If et. ZK
A.J. Kramer, FPD
Attorney for the Defendant

Page 4 of 4
